   

§§

;§

,\'1' v:
a~ .~:il-'-

UCT 1 8 2018

Clerk, U S District Court
District Of Montana
Bi||ings

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

BILLINGS DIVISION
UNITED STATES OF AMERICA,
CR 17-141-BLG-SPW
Plaintiff,
Vs. ORDER
TRISHA LEE BERNHARDT,
Defendant.

 

 

Based upon Defendant’s failure to self-surrender for service at the institution

designated by the Bureau of Prisons, as notified by the United States Marshals

Service,

IT IS HEREBY ORDERED that Defendant shall surrender to the custody

of the United States Marshals Service on Monday, October 29, 2018 at 2.'00 p.m.

at the Yellowstone County Detention Facility. Failure to surrender as directed

shall result in a Warrant being issued.

The Clerk of Court is directed to notify counsel and the U.S. Marshals
Service of the entry of this Order.

,¢/L
DATED this gfz day of October, 2018.

LM¥Z._MMV

SUSAN P. WATTERS
United States District Judge

